      Case 4:20-cv-00517-DPM Document 3 Filed 05/20/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

PHILLIP STEWART                                             PLAINTIFF
ADC #151956

v.                      No. 4:20-cv-517-DPM
RORY GRIFFIN, Deputy Director;
and SONDRA L. PARKER,
Health Service Administrator,
Correct Care Solutions                                  DEFENDANTS


                           JUDGMENT
     Stewart's complaint is dismissed without prejudice.



                                                  I
                                 D .P. Marshall Jr.
                                 United States District Judge
